Citation Nr: 1311236	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include a nervous disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ulcerative colitis to include as due to residuals of a right inguinal hernia repair and/or a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board and remanded in February 2009, October 2010 and September 2012.  The Board finds that the RO substantially complied with the mandates of the remand orders and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In the February 2009, October 2010 and September 2012 remands, the Board referred the issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of ulcerative colitis aggravated by February 1988 and September 1990 bowel surgeries at the Minneapolis VAMC to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear any action was taken; thus, it will once again be referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has an acquired psychiatric disability, to include a nervous disorder or PTSD, that is related to service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has ulcerative colitis that is related to service or due to residuals of a right inguinal hernia repair.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Ulcerative colitis was not incurred in, or aggravated by, active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  Appropriate notice was provided in April 2004, April 2005, May 2009, and February 2011.  The claims were subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  A June 2005 VA examination report reflects that the appellant received Social Security Administration retirement income.  As he does not receive disability benefits from the Social Security Administration, the records are not relevant to the disabilities at issue and do not need to be obtained.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded medical examinations in June 2005 and July 2012 to obtain opinions as to whether the appellant had a psychiatric disability that is related to service.  As discussed below, the Board finds the opinions in the June 2005 and July 2012 VA examination are inadequate.  The appellant was provided with another VA examination in November 2012 and with an addendum opinion in January 2013.  The appellant was provided with VA examinations in regard to his ulcerative colitis claim in May 2005, August 2012 and January 2013.  The Board finds the May 2005, November 2012, August 2012 and January 2013 examinations and opinions to be adequate.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the examinations and opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The VA examinations and opinions were also completed in compliance with the February 2013 remand.  See Stegall, 11 Vet. App. at 268.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997). 

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2012).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Acquired Psychiatric Disability

The appellant contends that he has an acquired psychiatric disability that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

July 2012 and November 2012 VA examination reports reflect that the appellant had an Axis I diagnosis of anxiety disorder.  Thus, the appellant had a disability during the period on appeal, satisfying the first element of a service connection claim.  

In a September 2004 notice of disagreement, the appellant stated that he had many stressful experiences during service.  He reported that he was assigned to helicopter search and rescue crews in Vietnam and Laos.  He stated that the flying was dangerous due to weather and terrain, and they could also take enemy fire.  He also reported he provided security for nuclear weapons being moved while onboard a ship.  He reported experiencing a tidal wave following an earthquake while on board a ship.  He stated that all of these experiences contributed to increasing nervous problems while he was in the service.  In July 2012, the appellant also submitted letters he wrote during service which indicated he witnessed a race riot and indicated he talked about his stressful position.  The appellant's statements indicate some of his stressors were due to fear of hostile military activity.

The appellant's service treatment records do not reflect that he was diagnosed with a psychiatric disorder in service.  A June 1962 enlistment examination report reflects that the appellant was psychiatrically normal.  In a June 1962 report of medical history, the appellant denied having had nervous trouble of any sort.  A January 1965 service treatment record reflects that the appellant was interviewed and found to be psychologically competent.  An October 1966 release from active duty examination report reflects the appellant was psychiatrically normal.    

An October 2003 VA treatment record reflects that the appellant had an Axis I diagnosis of adjustment disorder with mixed features.  The record notes that the appellant was seen for intense grief of loss of partner.  He also had problems with a number of anxiety symptoms.  He reported drinking eight drinks or beers twice a month when either feeling good or upset.  The report noted that the appellant's grief and anxiety may be exacerbated by his level of alcohol abuse.

A May 2004 VA treatment record reflects that the appellant had an Axis I diagnoses of bereavement remitted, generalized anxiety disorder improved with medication, and alcohol abuse, improved.  

A June 2005 VA examination report reflects that the appellant had an Axis I diagnosis of anxiety disorder, not otherwise specified, with features of obsessive-compulsive disorder, panic attacks and PTSD.  The appellant also had an Axis I diagnosis of episodic alcohol abuse.  The VA examiner noted that the appellant was a Marine Veteran who served in Southeast Asia, but was not involved in any direct combat situations.  He described three events that met Criteria A for PTSD.  He described himself as rather "high strung" prior to entering into the military, and in fact, he said that he was offered a discharge by a psychiatrist after one month of military service because he was having anxiety attacks.  The VA examiner noted that while test results suggested some anxiety, they were also consistent with paranoid predisposition and suspiciousness.  The VA examiner stated that most of the appellant's anxiety seemed to stem from fears of being attacked, assaulted or intimidated.  The VA examiner stated that it is likely the appellant had a significant predisposition towards these difficulties prior to entering the service.  However, giving the appellant the benefit of the doubt, it appeared at least as likely as not that his anxiety was exacerbated by the events that he described in the military. 

The appellant was evaluated at a VA examination in July 2012.  The VA examiner found the appellant had an Axis I diagnosis of anxiety disorder, not otherwise specified.  The VA examiner found the appellant's symptoms did not meet the diagnostic criteria for PTSD. The VA examiner opined that it is less likely as not that the appellant's anxiety disorder, not otherwise specified, was caused by his military service or reported stressor.  The VA examiner stated that despite the appellant's initial denial of preexisting anxiety, his records clearly show that he had previously reported anxiety since childhood.  The examiner stated that although the appellant claimed his anxiety was worse, he could not describe how with any degree of clarity.  The VA examiner also noted that the appellant's MMPI2 results were not entirely consistent with anxiety, but did show a great deal of distress.  The appellant also had an Axis I diagnosis of alcohol abuse.

The Board finds that the June 2005 and July 2012 VA examinations are inadequate.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted or enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such condition as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2012), and that such "[h]istory of pre-service existence of conditions recorded at the time of the examination does not constitute notation of such conditions."  Id.  at (b)(1).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the appellant's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden is met, then the appellant is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the appellant's claim is one for service connection.    

As noted in the September 2012 remand, as an anxiety disorder (or any other psychiatric disability) was not noted when the appellant was examined for entranced into service, VA must rebut the presumption of soundness.  The examiner only noted that the appellant had previously reported in medical records that he had anxiety during childhood.  The appellant's lay statements are not enough to rebut the presumption of soundness, particularly as they are not contemporaneous to his time of service.  See e.g. Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As the appellant's enlistment examination report does not reflect that he had any previous diagnoses of psychiatric disorders, including an anxiety disorder, the appellant is presumed to have been sound on entry.  Therefore, the issue before the Board is whether the appellant has an acquired psychiatric disorder that was incurred in or is related to service.  Additionally, as the June 2005 and July 2012 VA examiner's based their opinions on the presumption that the appellant had an anxiety disorder prior to service, the VA examinations are inadequate.

The appellant was afforded another psychiatric evaluation in November 2012.  The VA examiner found that the appellant had an Axis I diagnosis of severe, chronic active alcohol abuse.  The examiner noted that the appellant reported drinking 8 to 10 drinks every day, beginning with a Bloody Mary for breakfast, a couple of vodka cokes for lunch and going to the Legion around 4:30.  He reported getting thrown out of bars for fighting when he drinks, including recently.  The VA examiner also noted that the appellant had an anxiety disorder by history, which was currently in remission by the appellant's report.  The appellant indicated that he had been feeling much better the last few months and was no longer interested in medication or psychotherapy to deal with anxiety.  He reported that his anxiety was much less  now that he was retired and drinking more.  The VA examiner stated that it was not possible to differentiate what symptoms were attributable to each mental disorder diagnosis.  The VA examiner indicated he reviewed the claims file including the June 2005 and July 2012 VA examination reports and VA treatment records.  The VA examiner found the appellant did not meet the full criteria for PTSD.

In a January 2013 addendum opinion, the VA examiner stated that the appellant had reported significant alcohol consumption to the point of impairment, cognitively and emotionally, on a daily basis.  He reported consuming alcohol prior ot the evaluation, although he did not remember how much.  His report to the examiner was vague, inexact, and inconsistent in substantive ways from the reports he had given to other mental health evaluators in the past.  The VA examiner stated that these findings, including the clear possibility of alcohol-induced impairment on the day of the examination, called into question the accuracy of the appellant's self-report, especially for events some 45 years ago.  Most significantly, the VA examiner stated that at the time of the examination, the appellant denied current subjective distress, and said that in recent months he had been feeling much better, because, in his words" the drinks make me feel the best."  The VA examiner stated that he had been evaluating individuals for drug and alcohol problems for over 40 years.  He found that it was most likely that the appellant's distress, which he reported as currently minimal, was related to the negative effects of chronic, severe and active alcoholism, and not to military stressors.  As the VA examiner provided a rationale for his opinion and based the opinion on an examination of the appellant and review of the claims file, the Board finds that the opinion is adequate and thus, probative.

The appellant has asserted that he has had symptoms of a psychiatric disability since service.  In a March 2005 substantive appeal, the appellant stated that he had problems with depression and anxiety since 1962.  He stated that he was recommended for general discharge in boot camp and sent for a psychiatric evaluation because his instructor noticed he was nervous and anxious.  He stated that he did not want to be discharged and was sent back to duty although he still had a rough time of it.  In a statement received in December 2011, the appellant's friend, M.S., stated that the appellant's personality changed when he came back from the service.  She stated that he was depressed and not very nice at times.  He started drinking then and could get really depressed.  In another statement received in December 2011, the appellant's former sister-in-law, S.E., stated that after service the appellant drastically changed.  He was nervous ,high strung, depressed, had trouble sleeping and at times had a hard time functioning with normal everyday life.  In a December 2011 statement, the appellant's wife stated that she had known the appellant 6 years.  She reported that he had a short temper and no close friends.  He told her about the stresses of his service including nuclear weapons security and the assassination of President Kennedy.  She stated that he was on the Marine detachment that served security for President Kennedy.  The appellant's friends and wife are competent to report symptoms capable of lay observation, such as noticing whether the appellant seemed depressed or angry.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, lay witnesses are not competent to report that the appellant has had symptoms of an anxiety disorder since service as the diagnosis of an anxiety disorder requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that service connection is not warranted based on a finding of continuous symptoms since service.

Based on the evidence of record, the Board finds that the appellant is not entitled to service connection for an acquired psychiatric disorder, to include anxiety disorder or PTSD.  Initially, the Board notes that the appellant has not been diagnosed with PTSD during the period on appeal.  Although the June 2005 VA examination report reflects that the appellant had an Axis I diagnosis of anxiety disorder, not otherwise specified, with features of obsessive-compulsive disorder, panic attacks and PTSD.  The report does not specifically reflect that the appellant had an Axis I diagnosis of PTSD. The July 2012 and November 2012 VA examination reports specifically note that the appellant did not meet the full criteria for PTSD.  Thus, as the appellant has not been diagnosed with PTSD during the period on appeal, service connection for PTSD is not warranted.

The appellant was diagnosed with an anxiety disorder during the period on appeal.  However, the evidence is against a finding that there is a nexus between the anxiety disorder and service.  The appellant's service treatment records reflect that he was psychiatrically normal.  As discussed above, the Board finds the June 2005 and July 2012 VA examination reports are inadequate as the examiners relied upon the premise that the appellant's anxiety disorder preexisting service, which is not shown by his entrance examination report.  The Board finds that the appellant is presumed to have been sound upon entry to service.  In the January 2013 addendum opinion, the November 2012 VA examiner found that it was most likely that the appellant's distress, which he reported was currently minimal, was related to the negative effects of chronic, severe and active alcoholism, and not to military stressors.  The VA examiner noted that the appellant denied current subjective distress.  The appellant has contended that he has an acquired psychiatric disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, an anxiety disorder is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by psychiatric evaluation, the Board finds that the probative value of any such opinion is outweighed by that of the November 2012 VA examiner, who has education, training and experience in evaluating the etiology of a psychiatric disability.  The November 2012 VA examiner noted that he had been evaluating individuals for drug and alcohol problems for over 40 years.  He specifically found that the appellant's distress was related to the negative effects of chronic, severe and active alcoholism.  Service connection for alcoholism or alcohol dependence as a primary disorder is barred as a matter of law and denial of the claim for service connection for alcoholism as a primary disorder is required.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  As the January 2013 VA addendum opinion is probative, and there is no other probative evidence demonstrating a nexus between an acquired psychiatric disability and service, the Board finds that service connection for an acquired psychiatric disability is not warranted.  There is also no evidence that the appellant had an acquired psychiatric disability manifest to a compensable degree within one year after separation from active duty.  Thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Based on the above, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ulcerative Colitis

The appellant contends that he is entitled to service connection for ulcerative colitis.  For the reasons that follow, the Board finds that service connection is not warranted.  

The appellant initially filed a claim for service connection for ulcerative colitis in February 1988.  It was denied by a RO rating decision dated in June 1988.  The claim became final.  In October 2010, the Board found that new and material evidence had been received and reopened the claim.  

In February 1988, the appellant had a colonoscopy for the treatment of intractable ulcerative colitis.  Thus, the appellant has a history of ulcerative colitis.  As he has residuals of the surgery, including a scar, he has a disability for VA purposes satisfying the first element of a service connection claim.

The appellant has claimed that his ulcerative colitis was related to his service-connected residuals of a right inguinal hernia repair.  Specifically, he contends that a stoma nurse informed him that an ileostomy appliance attached to his right lower quadrant failed shortly after its installation due to its proximity to the residual scarring associated with his right inguinal hernia repair.  VA treatment records confirm that the appellant underwent an ileostomy revision in February 1990 after an appliance installed in February 1988 failed.  These records also reflect that the February 1988 appliance was installed in the appellant's right lower quadrant, which is the same quadrant as his hernia repair.  

The appellant has also claimed that his ulcerative colitis is related to a nervous condition.  See March 2005 substantive appeal.  However, as discussed above, since the Board finds the appellant is not entitled to service connection for an acquired psychiatric disability, the Board will not address whether he is entitled to service connection for ulcerative colitis as secondary to an acquired psychiatric disability.  

The June 1962 enlistment examination report reflects that the appellant's gastro-urinary system was normal.  In the June 1962 report of medical history, the appellant denied having had frequent indigestion, stomach, liver or intestinal trouble. 

An April 1964 service treatment record reflects that the appellant complained of diarrhea which was treated with Donnatal elixir, Kaopectate and Binnacle list.  An August 1965 service treatment record reflects that the appellant complained of a past right iguana hernia with a duration of 6 months.  The appellant had a small right inguinal hernia.  The October 1966 release from active duty examination report reflects that the appellant's gastro-urinary system were normal. 

An August 1971 private treatment record reflects that the appellant reported having had diarrhea for 4 days.  January 1974 private treatment records reflect that the appellant reported having diarrhea.  A February 1974 private treatment record indicates the impression was proctocolitis.  A January 1975 private treatment record reflects that the appellant had a 1 month history of rectal bleeding, some urgency and little diarrhea.  An August 1976 private treatment record reflects that the appellant had pain described as just like when he had a right inguinal hernia in 1965.  

An April 1988 letter from a physician at Olmsted Medical Group reflects that the appellant was first seen in January 1974 for the complaint of four days of diarrhea.  The appellant was found to be suffering form ulcerative colitis.  He was noted to be improving in January 1975.  He was seen in August 1976 with a complaint of pain in the left lower quadrant into the left testicle over a two week period.  He also had some swelling above the testicle as well as some side pressure.  At that time a physical examination was unremarkable with a normal testicle and normal inguinal ring.  He felt there was possibly some mild weakness of the external abdominal muscles.

An October 1987 VA treatment record reflects that the appellant reported having a history of intermittent "ulcerative proctitis" back to 1973.  On examination, the appellant had mild-moderate procto sigmoiditis to 40 cm.  The impression was ulcerative procto-sigmoiditis.  A January 1988 VA treatment record indicated the appellant had severe procto-sigmoiditis was no real response to Prednisone.  A February 1988 VA operation report reflects that the appellant had a colonoscopy for the treatment of his intractable ulcerative colitis.  

In an April 1988 statement, the appellant stated that he considered his hernia and colitis problems to be the same.  He also said that he had problems with colitis during service because of stress and nervousness.  

An August 1990 VA gastrointestinal staff note reflects there was no evidence for Crohn's disease.  The physician felt that the appellant's stoma problems related to local stoma care and stoma/abdominal wall relationships.  Given, the fistula, which made for appliance problems, the physician felt the appellant should have a revision. 

A September 1990 VA operation report reflects that the appellant had a revision of the ileostomy.  The record reflects that the appellant had a history of ulcerative colitis since 1974, status post-recto colectomy with ileostomy in February of 1988.  The appellant had done well until recently when he presented with a one week history of pain, nausea, vomiting, and decreased output from his ileostomy but no blood.  The appellant stated that he had episodes of nausea and cramping pain.  Past medical history was significant for total proctocolectomy in February 1988 with ileostomy and he was status post hernia repair in 1964.    

 A June 2004 VA examination report reflects that the appellant underwent surgical repair of a right inguinal hernia while on active duty in the 1960s.  In the early 1980s, the appellant developed ulcerative colitis and underwent an ileostomy in February 1988 because of persistent symptoms, particularly cramping and rectal bleeding.  The examiner noted that the appellant had a long history of ulcerative colitis with initial ileostomy done in February 1988, followed by revision and replacement of the ileostomy into the left lower quadrant in September 1990.  While the right lower quadrant may not have been the best place to initially put the ileostomy, the presence of a stoma there is no way affected the hernia repair.  The appellant had not had recurrence of his inguinal hernia not had he needed any further surgery for the hernia.  He did have to undergo a second surgery in September 1990 for revision of the ileostomy, but he had no problems with it since that time.

The appellant was afforded a VA examination in May 2005.  The VA examiner noted that there were no records relating to the hernia surgery in 1965.  The VA examiner found that it was less likely as not that the appellant's 1964 surgery aggravated his ulcerative colitis.  The VA examiner stated that appellant's hernia repair scar was distant from his stoma revision scar.  She noted that the appellant was quite convinced that the original right side stoma failed due to his hernia repair history because a stoma nurse seemed to indicate this to him some years ago.  The examiner stated that stomas fail for numerous reasons, including lack of adequate hydration and problems with food blockage.  The VA examiner opined that there was no indication in the claims file from any source that the hernia repair caused the failure of the original stoma.

Another VA examination was obtained in August 2012.  The VA examiner found that it was less likely as not that the appellant's ulcerative colitis diagnosed in 1974, status post-total colectomy 1988, is related to any residuals associated with his right direct inguinal hernia repair in the military or service or isn't related to the one episode of diarrhea noted in April 1964.  The examiner stated that only one episode of diarrhea was noted that resolved over 2 years prior to separation form the military service with no other residual gastrointestinal problems.  There were no complaints of any problems associated with hernia repair during his separation physical in October 1966.  The VA examiner indicated he had reviewed literature for any possible association between surgical direct inguinal hernia repair and pathogenesis for ulcerative colitis.  The VA examiner also noted that the appellant told him that a physician stated that there was an association between his hernia repair in the military and his ulcerative colitis.  He denied any present day complaints with his previous total colectomy or problems associated with his hernia repair except occasionally with prolonged standing or walking he got a little discomfort and swelling in the right inguinal region.

The appellant was afforded another VA examination in January 2013.  The examiner provided a thorough history of the appellant's condition and claim.  Based on the examination and evidence of record, the VA examiner found that the appellant's ulcerative colitis, status post proctocolectomy with end ileostomy, postoperative, is less likely than not related to active duty status.  The VA examiner noted that the enlistment history and physical examination identified no physical abnormalities of the abdomen, and there was no complaint of intestinal troubles and no history of intestinal troubles prior to enlistment.  While in active duty status, the service member was seen on one occasion in April 1964 for diarrhea, which was treated symptomatically and resolved with no further evidence of diarrhea during the next 2 years of continued active duty status.  Separation history and physical examination identified no physical abnormalities of the abdomen, and there was no report of any intestinal troubles at separation.  Review of the claims file identified no evidence of ongoing medical care for an intestinal condition during the first year after separation from active duty status.  The first evidence recorded in the claims file of bloody diarrhea for which a diagnosis of ulcerative colitis was made was in 1974 (approximately 8 years after separation from active duty status).  In 1988, the appellant underwent proctolectomy with end ileostomy as definitive treatment for chronically active ulcerative colitis.  In 1990 re-siting of the ileostomy was deemed necessary and following this procedure there was a subsequent stomal revision necessary.  Since 1990 there had been no further surgical intervention related to the diagnosis of ulcerative colitis.  There currently was no ongoing medical treatment related to any sequelae of the diagnosis of ulcerative colitis following total proctocolectomy.  Current abdominal examination demonstrate a well-healed midline scar without evidence of midline or right lower quadrant hernia.  The liver appeared to be significantly enlarged, which the VA examiner noted was most likely secondary to heavy daily alcohol intake reported by the appellant.  

The VA examiner stated that given the absence of abdominal physical abnormalities, abdominal complaints and no history of intestinal troubles at enlistment, no treatment during active duty status for an abdominal condition consistent with evolving ulcerative colitis, the absence of any physical abnormalities, abdominal complaints or history of intestinal troubles at separation from active duty, the absence in the claims file of any evidence of ongoing medical care for an abdominal condition during the first year after separation from active duty status, first diagnosis consistent with ulcerative colitis in 1974 (approximately 8 years after separation form active  duty status), the ulcerative colitis which subsequently required total proctocolectomy with ileostomy is less likely than not related to active duty status.  The Board finds the January 2013 opinion to be highly probative as the VA examiner provided a thorough rationale for the opinion.

Based on the above, the Board finds that a preponderance of the evidence is against a finding that there is a nexus between the appellant's ulcerative colitis and service or his service-connected right inguinal hernia, post-operative.  Other than one report of diarrhea, which was not noted on the appellant's exit examination report, the appellant had no complaints that could be related to the ulcerative colitis in service.  He was not diagnosed with proctocolitis until 1974, nearly eight years after his discharge from service.  Private treatment records reflect that he reported having had diarrhea for 4 days in August 1971.  No other complaints are noted until February 1974.  The appellant did not report having had symptoms of colitis prior to 1974.  The October 1987 VA treatment record noted that the appellant reported having a history of intermittent "ulcerative proctitis" back to 1973. The September 1990 VA operation report noted that the appellant had a history of ulcerative colitis since 1974. 

Several opinions have been obtained relating to whether there is a nexus between the ulcerative colitis and service or a service-connected disability.  The August 1990 VA gastrointestinal staff note reflects that the physician felt the appellant's stoma problems related to local stoma care and stoma/abdominal wall relationships.  The physician did not give a rationale for the opinion and it is thus inadequate.  The opinion also does not specifically indicate whether the appellant's ulcerative colitis was related to his service-connected hernia.  Thus, the August 1990 VA gastrointestinal staff note has limited probative value.  The May 2005 VA examiner found that it was less likely as not that the appellant's 1964 surgery aggravated his ulcerative colitis.  The examiner provided a rationale for the opinion and the Board finds the opinion to be probative.  The August 2012 VA examiner found that it was less likely as not that the appellant's ulcerative colitis, diagnosed in 1974, is related to any residuals associated with his right direct inguinal hernia repair in the military or is not related to the one episode of diarrhea noted in Apri l964.  The January 2013 VA examiner also opined that the ulcerative colitis was less likely than not related to active duty status.  As the August 2012 and January 2013 VA examiners provided thorough rationale for the opinions, the Board finds the opinions to be highly probative.  There are no medical opinions in support of the appellant's claim.

The appellant has contended the ulcerative colitis is related to service.  Although a lay person may be competent to report the etiology a disability, ulcerative colitis is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by medical testing, the Board finds that the probative value of any such opinion is outweighed by that of the May 2005, August 2012 and January 2013 VA examiners who have education, training and experience in evaluating the etiology of ulcerative colitis.  The VA examiners found that the appellant's ulcerative colitis was less likely as not related to service or his service-connected hernia.

The appellant has indicated that he had symptoms of ulcerative colitis since service.  In the March 2005 substantive appeal, the appellant stated that although a number of years passed, he did not feel well.  As discussed above, the appellant was not diagnosed with ulcerative colitis until 1974, eight years after service.  He also consistently reported that his symptoms began around that time.  See October 1987 VA treatment record, September 1990 VA operation report.  Consequently, although the appellant is competent to report having had gastrointestinal symptoms since service, the Board finds the appellant's assertions that he had symptoms of ulcerative colitis since service to be less than credible.  Thus, the Board finds that service connection is not warranted based on a finding of continuous symptoms since service.

Certain chronic disabilities, such as a peptic ulcer, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The appellant's ulcerative colitis is not specifically listed as a chronic disease in 38 C.F.R. § 3.309 and there is no indication the appellant had any symptoms of ulcerative colitis to a compensable degree within one year after separation from service.  Thus, service connection may not be granted on a presumptive basis. 

In sum, the Board finds that service connection is not warranted for ulcerative colitis, to include as secondary to residuals of a right inguinal hernia repair.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include a nervous disorder and PTSD, is denied.

Entitlement to service connection for ulcerative colitis, to include as due to residuals of a right inguinal hernia repair and/or a psychiatric disability, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


